By the Court.

Nisbet, J.
delivering the opinion.
[1.] The plaintiff in attachment swears that there is due to him from the defendant, the sum of “ forty-five dollars and ninety-two cents on note, besides interest. The bond is given for double the sum of $45 92 cts. The motion was to dismiss the attachment, on the ground that it is not in compliance with the Statute, because not given for double the amount of interest due on the note at the time of issuing the attachment, as' well as the *511principal sum. The Statute requires that the plaintiff shall give to the defendant, bond in a sum at least equal to double the amount sworn to be due, or to become due. Cobb’s New Dig. 83. The words “ or to become due ” has reference to cases of attachment upon claims not yet due, and therefore, has no bearing upon this question. The question is, what amount does the plaintiff in this case swear to be due? For it is in double that sum that the bond is to be given. In our opinion, only the sum of $45 92 cts. He swears that this, sum is due on the note, in plain specific terms, and he does not swear that any other sum is now due. The words besides interest, mean that the defendant is indebted to him in . addition thereto, such sum (undefined) as interest, as the Court, when the case is heard, may award to him. That sum is not made certain by the oath it is a sum to be ascertained in futuro. We hold the bond sufficient.
Let the judgment be reversed.